Citation Nr: 1143213	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling.  

2.  Entitlement to voice hoarseness, secondary to service-connected bilateral hearing loss and/or left ear mastoiditis.  

3.  Entitlement to an effective date earlier than December 16, 2008, for the award of a 50 percent combined disability rating, to include the effective date of December 16, 2008 for the award of service connection for vertigo and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for voice hoarseness secondary to service-connected bilateral hearing loss and/or left ear mastoiditis and an effective date earlier than December 16, 2008, for the award of a 50 percent combined disability rating being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's hearing loss has been manifested by no more than level VII in his right ear and level V in his left ear.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of an increased rating for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Dingess requirements were also discussed.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.

The Veteran was afforded a VA examination in September 2007 and again, in June 2009 for his bilateral hearing loss.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board acknowledges that the Veteran's last evaluation of his hearing is now over two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since that June 2009 VA examination.  The Veteran does not contend otherwise.

Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the September 2007 VA examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examination was through, and well reasoned.  The examiner took into account the Veteran's personal history/complaints.  Moreover, the outcome of the appeal with regard to hearing loss, turns essentially on the result of audiology test results.  The VA outpatient treatment records do not include these tests or, for that matter, any findings with regard to the Veteran's hearing, other than the repair of his hearing aid.  The Board therefore finds the September 2007 examination to be adequate for rating purposes.

The Veteran was offered the opportunity to testify at a Board hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Bilateral hearing loss

The Veteran claims that he has bilateral hearing loss that is more severe than the current evaluation reflects.  

Service connection for otitis media was granted by rating decision of August 1953.  A 10 percent rating was awarded, effective April 1953.  By rating decision of October 1953, the Veteran's disability was recharacterized to otitis media with loss of hearing.  A 30 percent rating was granted, effective April 1953.  By rating decision of December 1977, after the Veteran underwent surgery for a mastoidectomy, the Veteran was granted a temporary total rating effective September 1977.  The disability was recharacterized to post operative mastoidectomy, with otitis media and hearing loss, 30 percent disabling, effective November 1977.  It was noted that the hearing loss rating was protected.  By rating decision of November 2007, the Veteran's disabilities of left ear mastoiditis and bilateral hearing loss were separated in the best interest of the Veteran.  He was granted a 10 percent rating for mastoiditis, effective August 2007 and a 30 percent rating for bilateral hearing loss effective August 2007.  The rating for left ear mastoiditis with bilateral hearing loss, rated 30 percent, effective from November 1977 to August 2007, was closed.  The 30 percent rating for bilateral hearing loss has been in effect since that time.

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran was seen by an audiologist at VA in September 2007.  The condition was said to have existed for 30 years.  He claimed left ear discharge, recurrent, for the past 3 years.  Physical examination of the right ear revealed no edema, scaling, or discharge.  The left ear had purulent discharge.  The right ear had a central perforation of the tympanic membrane.  It was noted that he had hearing loss and occasional dizziness.  There was also tinnitus of the left ear.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
60
60
65
70
RIGHT
60
75
85
105

Average pure tone thresholds were 81.25 in the right ear, and 63.75 in the left ear.  The Maryland CNC word list revealed 100 percent on the right and the left.  The diagnoses was moderate to profound, mixed hearing loss in the right ear and moderate to moderately severe mixed hearing loss in the left ear.  The examiner stated that if the problem was treated, it might cause a change in the hearing threshold level.   

By intersecting the column in Table VI for average puretone decibel loss falling between 74 and 81 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level II.  By intersecting the column in Table VI for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is level II.  The Veteran's  right ear is assigned a level II hearing acuity combined with level II hearing acuity for the left ear equates to a noncompensable percent evaluation.  38 C.F.R. § 4.85, Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI of Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

According to Table VIa, the puretone threshold average for the right ear is assigned level VII and the puretone threshold average for the left ear is assigned level V.  When level VII and level V are combined, this equates to a 30 percent evaluation.  Therefore, the Veteran's bilateral hearing is rated higher under Table VIa with an exceptional pattern of hearing impairment.  

VA outpatient treatment records of September 2007 to March 2008 were obtained and associated with the claims folder.  In September 2007, the Veteran came to the Clinic of Hearing Aid Repair with complaints regarding his hearing aid.  He had feedback in his hearing aids.  They were returned to him.  In March 2008, he came to the clinic again for a hearing aid check.  At this time, the hearing aids were found to be plugged with wax.  The hearing aids were returned to the Veteran.  

The Veteran underwent a VA audiology examination in June 2009.  He complained of progressive hearing loss.  He gave a history of bilateral suppurative otitis media and two left mastoidectomies.  He also complained of constant tinnitus of 15 years.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
65
60
70
75
RIGHT
60
80
85
100
 
Average pure tone thresholds were 67.5 in the left ear and 81.25 in the right ear.  Speech recognition performed with the Maryland CNC word list revealed 96 percent, bilaterally.  The diagnoses were moderate to profound mixed hearing loss of the right ear and moderately severe to severe mixed hearing loss of the left ear.  

By intersecting the column in Table VI for average puretone decibel loss falling between 74 and 81 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level II.  By intersecting the column in Table VI for average puretone decibel loss falling between 66 and 73 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is level II.  The Veteran's right ear is assigned a level II hearing acuity combined with level II hearing acuity for the left ear equates to a noncompensable percent evaluation.  

Again, the provisions of 38 C.F.R. § 4.86(a), do apply.  

According to Table VIa, the puretone threshold average for the right ear is assigned level VII and the puretone threshold average for the left ear is assigned level V.  When level VII and level V are combined, this equates to a 30 percent evaluation.  Therefore, the Veteran's bilateral hearing is rated higher under Table VIa with an exceptional pattern of hearing impairment.  

The Veteran that his hearing loss is worse than his current rating reflects.  According to him, he is unable to hear anything.  However, under the law, VA may only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In the context of the evaluation of service-connected hearing loss, the Courts have observed that rating criteria are employed through "mechanical application," as applied to clinical test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the Veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against an increased rating for bilateral hearing loss, throughout the appeals period.  In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The September 2007 VA examination report made no distinct findings as to the effects that the Veteran's bilateral hearing loss had on his daily activities.  The examiner during the September 2007 VA examination indicated the Veteran had excellent speech recognition ability in his left and right ears.  He also indicated that treatment of the Veteran's bilateral hearing loss could cause a change in his threshold levels.  In the June 2009 VA examination, the examiner stated that there was no impact on the effects on the Veteran's occupation because he was not employed.  She did relate that the hearing loss affected the Veteran's ability to follow directions, and resulted in poor social interactions.  

Therefore, the functional effects of his hearing loss disability are adequately addressed by the record, is adequately addressed under Martinak, and is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned 30 percent rating adequately describes the severity of the Veteran's symptoms for this disability during the appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet.App. at 111.   

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities  has not been raised.  See Rice v. Shinseki, 22 Vet.App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001).  


ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied.  


REMAND

The Veteran alleges that service connection is warranted for voice hoarseness, secondary to service-connected bilateral hearing loss and/or left ear mastoiditis.  

A review of the record reveals that the Veteran has had a CT scan, sleep study, and later a barium swallow.  Notably, the report of the May 2008 CT scan indicated that there was marked enlargement and flowing ossification of the anterior longitudinal ligament from C2 to C7 that was consistent with diffuse idiopathic skeletal hyperostosis, which compresses the posterior wall of the oropharnyx and hypopharynx.  The RO interpreted the findings of report as being a diagnosis/explanation for the Veteran's complaints of hoarseness; and, thereby, excluded his hearing loss and mastoiditis as being a condition that caused or aggravated his hoarseness.  Such were medical questions outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

Recognition is given to the fact that the Veteran underwent a VA examination to determination the nature and etiology of his hoarseness.  However, the report of the April 2008 examination is deemed inadequate for rating purposes.  The examiner simply did not address the pertinent medical questions on appeal - whether the Veteran's hoarseness is caused or aggravated by his service connected hearing loss and/or mastoiditis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

A review of the record shows that in August 2011, the Veteran submitted a May 2011 barium study in connection with this claim.  This record has not been previously reviewed in connection with the claim on appeal.  Waiver of RO consideration of this record was not provided.  RO consideration must be rendered.  See 38 C.F.R. § 20.1304(c) (2011).  

Finally, by a July 2009 rating decision, the Veteran was awarded service connection for vertigo and tinnitus.  Each was rated as 10 percent disabling, effective from December 16, 2008.  The assignment of those ratings also resulted in the Veteran being assigned a combined disability rating of 50 percent, effective from December 16, 2008.  The Veteran subsequently submitted a statement in September 2009, and again in November 2009, wherein he expressed his disagreement with effective date of his 50 percent rating.  He argued that the 50 percent rating should have been assigned from the date of his original claim for compensation in July 2007.  The Board therefore liberally construes the Veteran's statements as a notice of disagreement with the effective date assigned for the award of service connection for vertigo and tinnitus as well as his 50 percent combined disability rating.  No statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, these issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97   (1997); Archbold, 9 Vet. App. at 130  . 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with an SOC as to the issue of an entitlement to effective date earlier than December 16, 2008, for the award of a 50 percent combined disability rating, to include the effective date of December 16, 2008 for the award of service connection for vertigo and tinnitus.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board

2.  The Veteran should be afforded an appropriate VA medical examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed voice hoarseness was aggravated by his service-connected bilateral hearing loss and/or left ear mastoiditis.  If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  After completing the above action,  and any other development deemed necessary, to include review of the May 2011 barium swallow study received without RO waiver, the claim should then be adjudicated.  If the claim remains denied, the RO/AMC shall issue the Veteran and his representative a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


